Citation Nr: 0725300	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as due to his service-connect right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, including as due to his service-connect right knee 
disorder.

3.  Entitlement to service connection for a left hip 
disorder, including as due to his service-connect right knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1962 to April 1967.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied service connection for low back, bilateral knees, and 
left hip disorders.    A December 2004 decision granted 
service connection for a right knee disorder.  As this 
decision represents a full grant of the benefit sought and 
the veteran has not filed an appeal in this matter, this 
issue is not before the Board.    

In July 2004, the veteran testified before a Decision Review 
Officer (DRO); a transcript of that hearing is of record.  On 
his September 2004 Form 9, he requested a Travel Board 
hearing.  In a June 2007 Memorandum, the veteran's 
representative cancelled the hearing request.  


FINDINGS OF FACT

1.  A low back disorder was not manifested in service; 
arthritis was not manifested within the first postservice 
year; and there is a preponderance of the evidence against 
finding that any current low back disorder is related to the 
veteran's service, or was caused or aggravated by his 
service-connected right knee disorder.

2.  A left knee disorder was not manifested in service; 
arthritis was not manifested within the first postservice 
year; and there is a preponderance of the evidence against 
finding that any current left knee disorder is related to the 
veteran's service, or was caused or aggravated by his 
service-connected right knee disorder.

3.  A left hip disorder was not manifested in service; 
arthritis was not manifested within the first postservice 
year; and there is a preponderance of the evidence against 
finding that any current left hip disorder is related to the 
veteran's service, or was caused or aggravated by his 
service-connected right knee disorder.


CONCLUSION OF LAW

1.  Service connection for a low back disorder, claimed as 
secondary to service- connected right knee disorder, is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.310 (2006).

2.  Service connection for a left knee disorder, claimed as 
secondary to service- connected right knee disorder, is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.310 (2006).

3.  Service connection for a left hip disorder, claimed as 
secondary to service- connected right knee disorder, is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  February 2004 and April 
2005 letters letter advised him of the evidence necessary to 
substantiate his claims for service connection on a direct 
and secondary basis, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The April 2004 
rating decision, a September 2004 statement of the case 
(SOC), the December 2005 rating decision, and on October 2006 
supplemental SOC's provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  The Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The April 2005 letter 
advised the veteran to submit "any evidence in [his ] 
possession that pertains to [his] claim."

March 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He is 
not prejudiced by any defect in notice (including in timing) 
as he has had full opportunity to supplement the record and 
participate in the adjudicatory process after notice was 
provided.  In a June 2007 memorandum, the veteran's 
representative indicated that the veteran had no additional 
information to submit and requested to have the claims 
forwarded for Board review.  Finally, it is not alleged that 
the notice in this case was less than adequate.  

All pertinent (identified) records available have been 
secured.  The veteran has been provided VA examinations.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

II.  Factual Background

The veteran's service medical records (SMR's) and service 
personnel records showed that the veteran was incarcerated at 
the Naval Station Treasure Island brig from July 1965 to 
January 1967.  SMR's, including an April 1967 separation 
examination, are negative for any complaints, treatment, or 
diagnoses of a low back, left knee, or left hip disorder.

Post service medical records included 1991 to 1993 treatment 
records from San Diego VA Medical Center (VAMC) that noted 
that arthritis was diagnosed in 1971 and that the veteran was 
having pain in his left hip and knees.  A January 1993 record 
reported a history of complaints of lower back pain for years 
with arthritis, left hip bursitis, now with worse back pain.  
The impression was low back pain that was probably sciatica.  
December 1993 radiographs revealed degenerative disc disease 
at L1-2 and L5-S1 and no abnormality of either knee was 
demonstrated.  

On December 1993 general medical VA examination for 
nonservice-connected pension, the veteran gave a history of 
low back pain since 1973, following an injury after lifting a 
heavy weight.  He had left hip pain since 1973 that was 
getting progressively worse.  There was no history of injury.  
He had bilateral knee pain since 1990 with no history of 
injury.  After physical examination, the diagnoses included:  
intermittent episodes of low back pain secondary to 
lumbosacral strain and degenerative disc disease; chronic 
left hip pain secondary to trochanteric bursitis; and 
bilateral knee arthralgia.      

In January 1994, the veteran was granted nonservice-connected 
disability pension.  His disabilities included lumbosacral 
strain and degenerative disc disease, tenderness and slightly 
limited motion due to bursitis in the left hip, and claimed 
arthralgia in the knees.  
September 2002 to April 2004 treatment records from Northern 
California VAMC are negative for any complaints, treatment, 
or findings relating to low back, left knee, and/or left hip 
disorders. 

During his July 2004 DRO hearing, the veteran indicated that 
he received treatment at La Jolla VAMC in the seventies for 
Cortisone shots in his shoulder and knee.  He stated that in 
1973 he underwent cortisone injections in his left hip at a 
private facility in Ohio.  After he was advised by the DRO to 
fill out the necessary paperwork so that such records could 
be obtained, he indicated that he had already tried to obtain 
the records.  He testified that he hurt his back and hip 
while pulling a ton hook off of a shipmate who was caught up 
in a corner during a typhoon in 1965 aboard the U. S. S. Ajax 
(AR-6).  He went to sickbay.  He injured his left knee on the 
U. S. S. Ajax as well.  He was climbing a ladder and hit his 
left knee on the bottom of a stainless steel plate.  He went 
to sick bay and was assigned to light duty for 14 days.  He 
thought the hip injury occurred around September or October 
1965 and the knee injury was in the summer.  He indicated his 
back went out and he was placed on bedrest while he was 
incarcerated at the Naval Station Treasure Island brig.  The 
DRO notified that veteran that time while the veteran was 
AWOL or in the brig is not considered creditable military 
service because he was not performing military duty during 
those times.  

A July 2004 request for La Jolla VAMC treatment records 
resulted in a negative reply, although a computer printout of 
appointments in the early 90's was provided to include 
orthopedic consultations from September 1992 to April 1993.  

A negative reply was received as a result of a request to the 
Social Security Administration for medical records and it was 
noted that the veteran was not awarded disability benefits.  

In a December 2004 rating decision, the RO granted service 
connection for right knee disorder, rated 10 % disabling 
effective December 15, 2003.  

In a statement dated December 2004, Dr. M. C. opined that it 
is possible that one arthritic joint may subsequently cause 
pain and changes in the other weight bearing joints.  Thus, 
the veteran's chronic knee pain may cause to bear more weight 
on the good side at times, which eventually can cause 
pain/arthritic in opposition joints, which are his left hip 
and his left knee.  This, in turn, can also cause a strain on 
a person's back as well.  

May 2004 to July 2005 treatment records from VA Northern 
Health Care System included a July 2004 record that disclosed 
ongoing treatment for degenerative joint disease of multiple 
joints, including the lumbar spine and the knees.  In 
December 2004, the veteran reported that his low back pain 
was worsening.  The assessment and plan showed that he was 
taking Flexeril and naproxen for neck and back pain and that 
he had left hip pain as well.  

On September 2005 VA examination, the veteran reported that 
left knee pain began in 1964-1965 when he hit his knee on a 
metal bar while climbing up a ladder.  He could not state 
which factors aggravated the pain in the left knee.  In 
regards to his left hip condition, he indicated that left hip 
arthritis was found during the 1970's when he was examined 
for a job at UC Davis.  He had difficulty in specifying any 
factors which aggravated his left hip pain.  He denied 
surgery or any trauma since he was discharged from service.  
The examiner summarized the history, which included similar 
information that was provided during the DRO hearing.  In 
regards to his low back disorder, the veteran claimed that he 
first began experiencing low back pain in 1963.  The ship he 
was stationed on was old and he had to perform 
mooring/pulling duties to help move the ship, in which the 
rocking movement aggravated his low back pain.  He reported 
low back pain at sick bay.  He indicated that he was not 
given any definitive treatment, but was placed on light duty.  
Structural deformities were found during his pre-employment 
examination at UC Davis Medical Center.  He was diagnosed 
with mechanical back pain during a non-service connected 
examination in 1993.  He denied any motor vehicle accidents, 
slip or fall accidents, or any trauma to his low back.  
Precipitating factors include prolonged sitting, standing, 
repetitive bending or lifting.  He stated that he has a 
history of arthritis to multiple joints.  After physical 
examination and x-rays, the diagnoses included: chronic 
strain left knee; degenerative joint disease left hip, mild, 
and multilevel degenerative disk disease lumbosacral spine 
with subjective radiculopathy.  It was noted that the c-file 
was reviewed.  Based on the veteran's history of present 
illness, the veteran had chronic pain to the left knee, left 
hip, and low back since the early years after his discharge 
from military service, the examiner opined that the veteran's 
left knee, left hip, and low back conditions are not at least 
as likely as not due to the veteran's right knee.   

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.  If arthritis is 
manifested to a compensable degree in the first year 
following the veteran's discharge from active duty, it may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
shall also be granted for any disability which is proximately 
due to, the result of, or (for the degree of aggravation 
only) aggravated by, a service-connected disease or injury. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

Here, there is no evidence that low back, left knee, and/or 
left hip disorders were manifested in service or in the 
veteran's first postservice year.  Consequently, service 
connection for low back, a left knee, and/or a left hip 
disorders on the basis that it became manifest in service, 
and persisted, or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  
Furthermore, there is no competent (medical) evidence that 
relates the veteran's low back, left knee, and/or left hip 
disorders directly to his service.  Without any competent 
evidence of a nexus between the veteran's low back, a left 
knee, and/or a left hip disorders and his active service, 
direct service connection for low back, a left knee, and/or a 
left hip disorders are not warranted.

As for secondary service connection, there are threshold 
requirements that must be met to establish secondary service 
connection are: 1.) competent evidence (a medical diagnosis) 
of the disability for which service connection is sought; 2.) 
a disability which is already service connected; and 3.) 
competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service 
connected disability.

Here, there is conflicting evidence as to whether the 
veteran's service connected right knee disorder caused or 
aggravated his low back, left knee, and/or left hip disorder.  
A December 2004 statement from Dr. M. C. indicated that it 
was possible that the veteran's right knee pain may cause him 
to bear more weight on his good side at times, which 
eventually can cause pain/arthritis in the opposite joints, 
such as his left knee and left hip.  This could also cause 
strain on a persons back as well.  However, September 2005 VA 
examination found, after a review of the c-file, x-ray 
studies, and physical examination that the veteran's left 
knee, left hip, and low back conditions were not at least as 
likely as not due to the veteran's right knee.  The examiner 
reasoned that the veteran's history of present illness dated 
back to the early years after the veteran's discharge from 
military service, inferring that it would take a longer 
period of time for the service-connected right knee to have 
such an effect on his low back, left knee, and left hip.  
Given that the VA examiner reviewed the c-file, physically 
examined the veteran, performed x-ray studies, stated his 
opinion in terms of probability versus a generalized 
possibility, and provided a reason for his opinion, the Board 
must place greater weight on the opinion of the September 
2005 VA examiner.  As there are no other medical opinions 
addressing whether the low back, left knee, and left hip 
disorders are secondary to the right knee disorder, there is 
a preponderance of the evidence against a finding that the 
service connected right knee disorder caused or aggravated 
the low back, left knee, and left hip disorders, and service 
connection on a secondary basis is not warranted.  

And as to the veteran's own assertions that his low back, a 
left knee, and/or a left hip disorders are related to his 
active service or are secondary to his service connected 
right knee disorder, because he is a layperson, he is not 
competent to opine in matters requiring medical expertise, 
such as the etiology of his low back, left knee, and left hip 
disorders. Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is a preponderance of the evidence against 
this claim; hence it must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


